                  Case 19-12502-LSS            Doc 781       Filed 12/29/20         Page 1 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

OLD BBP, INC., et al., 1                                   Case No. 19-12502 (LSS)

                              Debtors.                     (Jointly Administered)
                                                           Obj. Deadline: January 19, 2021 at 4:00 p.m. (ET)
                                                           Hearing Date: Only if objections are filed

           TWELFTH MONTHLY APPLICATION OF LOWENSTEIN SANDLER
          LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
          CREDITORS FOR COMPENSATION FOR SERVICES RENDERED AND
            REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD
              FROM NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020


Name of Applicant:                                   Lowenstein Sandler LLP

Authorized to provide
professional services to:                            The Official Committee of Unsecured Creditors

Date of Retention:                                   January 29, 2020 effective as of December 3, 2019

Period for which compensation
and reimbursement is sought:                         November 1, 2020 through November 30, 2020

Amount of Compensation sought
as actual, reasonable and necessary:                 $5,025.60        (80% of $6,282.00)

Amount of Expense Reimbursement
sought as actual, reasonable and
necessary:                                           $3,769.73

This is a(n):  Monthly  Interim  Final application




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Old BBP, Inc. (f/k/a Bumble Bee Parent, Inc.) (5118); Old BBH, Inc. (f/k/a Bumble Bee Holdings,
Inc.) (1051); Old BBF, LLC (f/k/a Bumble Bee Foods, LLC) (0146); Anova Food, LLC (2140); and Old BBC Corp.
(f/k/a Bumble Bee Capital Corp.) (7186). The headquarters for the above-captioned Debtors is 280 Twelfth Avenue,
San Diego, CA 92101.

37849/2
12/29/2020 208025697.1
                    Case 19-12502-LSS             Doc 781       Filed 12/29/20       Page 2 of 8




                                    PRIOR APPLICATION HISTORY


                                                  Requested            Monthly Statements           Certificate
                    Date       Period        Fees                        Fees                    of No Objection /
Application                                               Expenses                   Expenses      Signed Order
                    Filed     Covered       100%                         80%
                               12/3/19                                                                3/3/20
1st Monthly        2/11/20        –       $561,642.00     $1,606.44   $449,313.60    $1,606.44       D.I. 404
                              12/31/19
   2nd                        1/1/20 –                                                               3/25/20
                    3/3/20                $633,669.00     $7,112.95   $506,935.20    $7,112.95       D.I. 438
 Monthly                      1/31/20
   3rd                        2/1/28 –                                                               4/23/20
                   3/31/20                $172,534.50     $6,220.68   $138,027.60    $6,220.68       D.I. 497
 Monthly                      2/29/20
                              3/1/20 –                                                               5/27/20
4th Monthly         5/7/20                $153,184.00     $4,528.05   $122,547.20    $4,528.05       D.I. 576
                              3/31/20
                              4/1/20 –                                                                7/1/20
5th Monthly        6/10/20                $88,302.00      $7,850.51   $30,446.40     $7,850.51       D.I. 614
                              4/30/20
                              5/1/20 –                                                               7/31/20
6th Monthly        7/10/20                $38,058.00      $4,351.48   $30,446.40     $4,351.48       D.I. 657
                              5/31/20
                              6/1/20 –                                                               9/15/20
7th Monthly        8/24/20                $37,966.00      $3,831.41   $30,372.80     $3,831.41       D.I. 702
                              6/30/20
                              7/1/20 –                                                               10/08/20
8th Monthly        9/17/20                $37,674.00       $301.96    $30,139.20      $301.96        D.I. 723
                              7/31/20
                              8/1/20 –                                                               10/26/20
9th Monthly        10/2/20                $14,954.00      $3,769.70   $11,963.20     $3,769.70       D.I. 743
                              8/31/20
   Third                      6/1/20 –                                                               Pending
                   10/16/20               $90,594.00      $7,903.07
  Interim                     8/31/20
  10th                        9/1/20 –                                                               12/15/20
                   11/23/20               $37,587.50      $4,737.04   $30,070.00     $4,737.04       D.I. 774
 Monthly                      9/30/20
                               10/1/20
  11th                                                                                               Pending
                                  –        $6,343.00      $3,769.73    $5,074.40     $3,769.73
 Monthly
                              10/31/20

     SUMMARY OF PROFESSIONALS AND PARAPROFESSIONALS RENDERING
       SERVICES FROM NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020

                                          Year                                  Hours      Hourly
Name of Professional                     Admitted       Title/Department        Spent        Rate          Charge

Chafetz, Eric S.                           2004         Partner/Bankruptcy          7.20   $780.00       $5,616.00

Claussen, Diane                            N/A         Paralegal/Bankruptcy         0.80   $280.00        $224.00

Lawler, Elizabeth B.                       N/A         Paralegal/Bankruptcy         1.70   $260.00        $442.00

TOTAL FEES                                                                          9.70                 $6,282.00

Attorney Blended Rate                                                                                     $780.00



                                                          -2-
                                                           2
               Case 19-12502-LSS            Doc 781        Filed 12/29/20   Page 3 of 8




SUMMARY OF COMPENSATION BY PROJECT CATEGORY FOR THE PERIOD OF
          NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020


Task            Task Description                                                Hours         Fees

B160            Fee/Employment Applications                                      3.30     $1,290.00
                Other Contested Matters (excluding assumption/rejection
B190            motions)                                                         6.40     $4,992.00

                Total                                                            9.70     $6,282.00

                       EXPENSE SUMMARY FOR THE PERIOD OF
                    NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020


Document conversion and scanning services                                                 $3,769.73

Total Disbursements                                                                       $3,769.73




                                                     -3-
                                                      3
                 Case 19-12502-LSS             Doc 781       Filed 12/29/20         Page 4 of 8



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                     Chapter 11

OLD BBP, INC., et al., 1                                   Case No. 19-12502 (LSS)

                              Debtors.                     (Jointly Administered)
                                                           Obj. Deadline: January 19, 2021 at 4:00 p.m. (ET)
                                                           Hearing Date: Only if objections are filed

          TWELFTH MONTHLY APPLICATION OF LOWENSTEIN SANDLER
         LLP AS COUNSEL TO THE OFFICIAL COMMITTEE OF UNSECURED
         CREDITORS FOR COMPENSATION FOR SERVICES RENDERED AND
           REIMBURSEMENT OF EXPENSES INCURRED FOR THE PERIOD
             FROM NOVEMBER 1, 2020 THROUGH NOVEMBER 30, 2020

TO: THE HONORABLE LAURIE SELBER SILVERSTEIN,
    UNITED STATES BANKRUPTCY JUDGE:

         Pursuant to 11 U.S.C. §§ 330 and 331, Rule 2017 of the Federal Rules of Bankruptcy

Procedure, and the Interim Compensation Order (defined below), Lowenstein Sandler LLP

(“Lowenstein Sandler”), as counsel to the Official Committee of Unsecured Creditors (the

“Committee”), appointed in the chapter 11 cases of Old BBP, Inc., et al., the above captioned

debtors and debtors-in-possession (collectively, the “Debtors”), submits its twelfth monthly

application (the “Application”) for allowance of compensation and reimbursement of expenses for

the period of November 1, 2020 through November 30, 2020 (the “Fee Period”).                               By this

Application, Lowenstein Sandler seeks a monthly allowance of compensation in the amount of

$6,282.00. Lowenstein Sandler seeks payment of $5,025.60 (80% of the allowed fees) for the Fee

Period upon filing a certificate of no objection and/or resolution of any objections. Lowenstein


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Old BBP, Inc. (f/k/a Bumble Bee Parent, Inc.) (5118); Old BBH, Inc. (f/k/a Bumble Bee Holdings,
Inc.) (1051); Old BBF, LLC (f/k/a Bumble Bee Foods, LLC) (0146); Anova Food, LLC (2140); and Old BBC Corp.
(f/k/a Bumble Bee Capital Corp.) (7186). The headquarters for the above-captioned Debtors is 280 Twelfth Avenue,
San Diego, CA 92101.
              Case 19-12502-LSS         Doc 781      Filed 12/29/20   Page 5 of 8



Sandler also seeks an expense reimbursement in the amount of $3,769.73. In support of this

Application, Lowenstein Sandler respectfully states as follows:

                                        BACKGROUND

       1.      On November 21, 2019 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief (the “Chapter 11 Cases”) under Chapter 11 of the Bankruptcy Code in the

United States Bankruptcy Court for the District of Delaware.

       2.      The Debtors continue to operate their businesses and manage their property as

Debtors-In-Possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No

trustee has been appointed in these Chapter 11 Cases.

       3.      On December 3, 2019, the Office of the United States Trustee appointed the

Committee pursuant to section 1102(a)(1) of the Bankruptcy Code [Docket No. 97].

       4.      Also on December 3, 2019, the Committee selected Lowenstein Sandler to serve

as its counsel and subsequently selected Bayard, P.A. to serve as its Delaware counsel.

       5.      On December 18, 2019, the Court entered the Order Establishing Procedures for

Interim Compensation and Reimbursement of Expenses for Retained Professionals (the “Interim

Compensation Order”) [Docket No. 156].

       6.      On January 29, 2020, the Court entered the Order Authorizing and Approving the

Employment and Retention of Lowenstein Sandler LLP as Counsel to the Official Committee of

Unsecured Creditors effective as of December 3, 2019 (“Retention Order”) [Docket No. 342].

The Retention Order authorizes Lowenstein Sandler to be compensated in accordance with the

procedures set forth in 11 U.S.C. §§ 330 and 331, the applicable Federal Rules of Bankruptcy

Procedure, the rules of this Court and any Order entered by this Court with respect to the

compensation of professionals, including the Interim Compensation Order.




                                               -2-
              Case 19-12502-LSS        Doc 781      Filed 12/29/20    Page 6 of 8



       7.      Through the Application, Lowenstein Sandler seeks allowance of compensation

for professional services rendered for and on behalf of the Committee during the Fee Period. A

detailed description of services rendered during the Fee Period is annexed hereto as Exhibit

“A”. A schedule of disbursements incurred during the Fee Period is annexed hereto as Exhibit

“B”.

       8.      During the Fee Period, Lowenstein Sandler: (a) conferred with Debtors’ counsel

regarding the global settlement and exit strategy including the conversion motion; (b) addressed

issues with final fee applications; and (c) communicated with the members of the Committee, by

telephone and e-mail, to discuss the Debtors’ business operations, chapter 11 strategies, and the

above matters.     Lowenstein Sandler has rendered professional services as counsel to the

Committee as requested, and as necessary and appropriate, in furtherance of the Committee’s

duties and functions in these Chapter 11 Cases.

       9.      Annexed hereto as Exhibit “C”, and made part hereof, is a Certification of Eric

S. Chafetz, Esq., a partner of Lowenstein Sandler, submitted pursuant to section 504 of the

Bankruptcy Code.

                 SUMMARY OF SERVICES BY PROJECT CATEGORY

       10.     The services rendered by Lowenstein Sandler during the Fee Period are grouped

into the categories set forth in Exhibit “A”. The attorneys and paralegals that rendered services

relating to each category, along with the number of hours for each individual and the total

compensation sought for each category, are also listed in the attachments hereto.

                                      DISBURSEMENTS

       11.     Lowenstein Sandler incurred reasonable and necessary out-of-pocket expenses in

the sum of $3,769.73 in connection with rendering legal services to the Committee during the

Fee Period. A description of the expenses is set forth in Exhibit “B”. The disbursements are


                                              -3-
               Case 19-12502-LSS         Doc 781      Filed 12/29/20     Page 7 of 8



itemized in the annexed schedule. These disbursements were necessary for Lowenstein Sandler

to effectively render legal services in these Chapter 11 Cases.

         12.   During the course of these Chapter 11 Cases, Lowenstein Sandler has incurred

and paid its actual and necessary disbursements and expenses.

                   VALUATION OF SERVICES & RELIEF REQUESTED

         13.   Attorneys and paraprofessionals employed by Lowenstein Sandler have expended

a total of 9.7 hours in connection with these Chapter 11 Cases during the Fee Period detailed

below.

         14.   The nature of the work performed by these persons is fully set forth in the detail

attached hereto as Exhibit “A”. The hourly rates set forth above are Lowenstein Sandler’s

current hourly rates for work of this nature. The reasonable value of the services rendered by

Lowenstein Sandler for the Fee Period as counsel to the Committee is $6,282.00.

         15.   In accordance with the factors enumerated in section 330 of the Bankruptcy Code,

the amount requested is fair and reasonable given: (a) the complexity of these Chapter 11 Cases,

(b) the time expended, (c) the nature and extent of the services rendered, (d) the value of such

services, and (e) the cost of comparable services other than in a case under this title.

         16.   This is Lowenstein Sandler’s twelfth monthly application pursuant to the Interim

Compensation Order.       Lowenstein Sandler has received no payment, and no promises for

payment, from any source for services rendered, or to be rendered, in any capacity whatsoever in

connection with these Chapter 11 Cases, and there is no agreement or understanding between

Lowenstein Sandler and any other person, other than members of Lowenstein Sandler, for the

sharing of compensation to be received for services rendered in these Chapter 11 Cases. No

prior application has been made to this or any other Court for this Fee Period or for the

allowance of fees and disbursements sought herein.


                                                -4-
                Case 19-12502-LSS      Doc 781      Filed 12/29/20    Page 8 of 8



       17.      This Application covers the period of November 1, 2020 through November 30,

2020. Lowenstein Sandler has, and will, continue to perform additional necessary services

subsequent to November 30, 2020, for which Lowenstein Sandler will file subsequent fee

applications.

       THEREFORE, Lowenstein Sandler respectfully requests the Court grant the Application

and allow Lowenstein Sandler’s monthly fees in the amount of $6,282.00, less a twenty percent

(20%) holdback in the amount of $1,256.40, for a total fee request in the amount of $5,025.60,

for professional services rendered to, and on behalf of, the Committee during the Fee Period,

plus reimbursement of its actual, reasonable, and necessary expenses incurred in connection with

services rendered during the Fee Period in the sum of $3,769.73, and that it be granted such other

and further relief as the Court may deem just and proper.

Dated: December 29, 2020                     LOWENSTEIN SANDLER LLP

                                             /s/ Eric S. Chafetz
                                             Eric S. Chafetz
                                             Andrew D. Behlmann
                                             1251 Avenue of the Americas
                                             New York, New York, 10020
                                             Telephone: (212) 262-6700
                                             Facsimile: (212) 262-7402
                                             Email: echafetz@lowenstein.com
                                                     abehlmann@lowenstein.com


                                             Counsel for the Official Committee Unsecured
                                             Creditors




                                              -5-
